EFFECTIVE DATE — H.B. 1608 H.B. No. 1608, 32nd Oklahoma Legislature, 2nd Session (1970), became effective on the first moment of the first day of April, 1970.  The Attorney General has had under consideration your letter of April 29, 1970, wherein you state: "House Bill No. 1608 was signed by the Governor on April 1, 1970 and recorded by the Secretary of State at 11:35 A.M. that date. A provision of this bill provides that no Merit System classified employee shall receive a salary increase in excess of $600.00 in any twelve month period.  The question has been presented as to whether a salary increase in excess of $600.00, effective at 8:00 A.M. April 1, 1970, would be prohibited by this bill.  We respectfully request your opinion as to the exact time the provisions of House Bill No. 1608 became effective." We call your attention to 82 C.J.S., Statutes, 406, which states in part: "Since, as a general rule the law does not take notice of fractions of a day, as discussed in the C.J.S. title Time, 16, also 62 C.J. p. 978 note 94 — p. 983 note 55, a statute which takes effect from its passage, or approval, relates back and becomes effective from the first moment of the day on which it is passed or approved;. . ." It is therefore the opinion of the Attorney General that H.B. No. 1608, 32nd Oklahoma Legislature, 2nd Session (1970), became effective on the first moment of the first day of April, 1970.  (Dale F. Crowder)